   
 
 

 
    
   

a
USDC SDNY
DOCUMENT |
ELECFRONIC.: ) ¥ ~
poc #: tL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

DATE FILED:
KEVIN WILTSHIRE, 7
Movant, 20-CV-0630 (VB)
-against- 14-CR-0768 (VB)
UNITED STATES OF AMERICA, ORDER TO ANSWER, 28 U.S.C. § 2255
Respondent.

 

VINCENT L. BRICCETTI, United States District Judge:

The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not
be summarily dismissed as being without merit, hereby ORDERS that:

.The Clerk of Court shall electronically notify the Criminal Division of the U.S.
Attorney’s Office for the Southern District of New York that this order has been issued.

By March 27, 2020, the U.S. Attorney’s Office shall file an answer or other pleadings in
response to the motion. Movant shall have thirty days from the date on which Movant is served
with Respondent’s answer to file a response. Absent further order, the motion will be considered

fully submitted as of that date.

All further papers filed or submitted for filing must include both the criminal docket
number and the civil docket number, and must be docketed in both cases.

By February 3, 2020, Allegra Glashausser, Esq., of Federal Defenders of New York, who
has recently filed a notice of appearance in the criminal case, shall file her notice of appearance
in the civil case.

SO ORDERED,

Dated: January 27, 2020
White Plains, New York Wart

VINCENT L. BRICCETTI
United States District Judge

 
